Case 2:20-cv-02168-JWL-JPO Document 71-1 Filed 05/04/21 Page 1 of 2

OHNSON //
J // BECKER.

444 Cedar Street, Suite 1800
St. Paul, MN 55101
T (800) 279-6386 F (612) 436-1801

johnsonbecker.com

May 4, 2021

Heartland Corn Products
53331 MN-19
Winthrop, MN 55396

Re: Heartland Corn Products v. SyngentaSeeds, LLC, et al.,
Docket: No. 2:20-cv-02168-JWL-JPO

Dear Heartland Corn Products:
Enclosed and served upon you, please find the Notice of Withdraw of Appearance in the above-

captioned matter. Mr. Phipps and Ms. Talafuse of Phipps Ortiz ‘Talafuse, PLLC continue to be
counsel of record in this matter.

Sincerely,

 

Cc: Martin Phipps
Meagen Talafuse
Case 2:20-cv-02168-JWL-JPO Document 71-1 Filed 05/04/21 Page 2 of 2

AFFIDAVIT OF SERVICE

I, Danielle Johnson, being first duly sworn, state that on May 4, 2021, I served a true and correct
copy of this Notice of Withdrawal of Appearance via US Mail and ECF, addressed as follows:

Heartland Corn Products
53331 MN-19
Winthrop, MN 55396
I declare under penalty of perjury that everything I have stated in this document is true and correct.
Danielle ‘peso
